Citation Nr: 1446228	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  06-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent, prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from February 1986 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, granted service connection for status-post left varicocelectomy and assigned an initial noncompensable rating was effective January 29, 2002.  The case was subsequently transferred to the RO in Cleveland, Ohio.

In March 2006, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A hearing transcript has been associated with the claims file.

In August 2010, the RO awarded a temporary total rating based upon surgical or other treatment necessitating convalescence for the Veteran's status-post left varicocelectomy for the period from January 17, 2006 to April 1, 2006 pursuant to 38 C.F.R. § 4.30.  A 10 percent rating was also assigned for the appellate period prior to January 17, 2006 and following April 1, 2006. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In June 2011 and August 2013, the Board remanded the issue on appeal to the AMC for additional development and adjudication regarding increased schedular ratings.  In April 2014, the Board denied higher schedular ratings for both periods on appeal but remanded the claim for consideration of the assignment of an extraschedular rating for the claim.

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  A review of the documents in Virtual VA reveals an August 2014 Appellate Brief.  The remaining documents in Virtual VA are duplicative of those in VBMS.  


FINDING OF FACT

For both periods on appeal, the Veteran's status-post left varicocelectomy has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.


CONCLUSION OF LAW

An initial disability rating greater than 10 percent, prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy, on an extraschedular basis pursuant to 38 C.F.R. § 3.321, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this case, after the RO's award of service connection for the status-post left varicocelectomy, and the Veteran's disagreement with the initial rating assigned, an August 2003 statement of the case set forth the criteria for a higher rating for this disability.  Subsequent notice letters regarding the criteria for a higher rating as well as how the RO assigns disability ratings and effective dates were sent in September 2005, March 2006, and June 2008 and the case was reajudicated in a December 2013 supplemental statement of the case.  Further, in April 2014, the Board remanded the claim again, for a notice letter offering the Veteran the opportunity to submit evidence to support an extraschedular ratings as well as consideration of the assignment of an extraschedular rating.  The letter was sent to the Veteran in April 2014 and AOJ consideration of the assignment of an extraschedular rating was accomplished in May 2014.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to his rating claim on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.

In particular, the Board notes that the Veteran has-been afforded adequate VA examinations/opinions in September 2002, December 2005, March 2008, May 2010, January 2013, and November 2013, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disability.

This case was previously remanded by the Board in June 2011 and August 2013. Significantly, in the June 2011 remand, it was noted that there were outstanding private treatment records.  Such records were thereafter requested and obtained.  In the August 2013 remand, it was noted that a medical opinion was necessary to determine whether the Veteran's nonservice-connected BPH was related to or a manifestation of the Veteran's service-connected status-post left varicocelectomy. Such an opinion was obtained in November 2013.  

As for the Veteran's March 2011 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the March 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his status-post left varicocelectomy disability and whether there were any outstanding medical records available.  See T. at pgs. 3-35.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for an increased rating of his status-post left varicocelectomy.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

The Board does note that the January 2013 VA examination report noted an additional left varicocele surgery in October 2012, for which, the medical records surrounding this surgery are not available.  However, the Board finds that the examiner considered the October 2012 surgery in describing the severity of the Veteran's service-connected status-post left varicocelectomy. As such, there is no harm in adjudicating the appeal without first obtaining the record.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable record noted above, that has not been obtained. The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In its April 2014 remand, the Board noted that because the Veteran had, on average, one surgery per year for his left varicocele, the issue of entitlement to an extra-schedular rating was raised.  The Board instructed that the AOJ consider whether referral of the Veteran's claim for a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b), to the Director of Compensation Service, was warranted.  In a May 2014 Memorandum, a Decision Review Officer (DRO) determined that referral to the Direction of Compensation Service for an extraschedular rating was not warranted.  The Board concurs.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Veteran's status post left varicocelectomy has been evaluated under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525.  Under DC 7525, chronic epididymo orchitis is rated as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 10 percent rating applies for urinary tract infections where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  A 30 percent rating applies for urinary tract infections with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year  and/or requiring continuous intensive management.  The use of two rating codes and a "99" denotes a rating by analogy 38 C.F.R. §§ 4.20, 4.27.

As discussed in the Board's April 2014 decision, the Veteran's status post left varicocelectomy has not been manifested by recurrent symptomatic infection requiring drainage or frequent hospitalizations greater than two times per year or continuous intensive management such that a 30 percent rating is warranted under DC 7525.  Instead, the medical evidence, including VA and private treatment records, is negative for symptomatic infections due to status post left varicocelectomy.  The Veteran does not disagree.  During his hearing before the Board, the Veteran offered sworn testimony that he did not have any urinary tract infections.  T. page 17. 

Regarding the first step of the Thun analysis, whether the rating criteria are adequate to address the Veteran's symptoms, the Board observes that the Veteran has complained primarily of pain.  He is competent to report his observable symptoms including continuous pain in the inguinal and scrotal region (see e.g., VA examination reports dated in December 2005, March 2008, and May 2010), as well as urinary frequency, and marked hesitancy with voiding (see May 2010 VA examination report) as these are symptoms that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The evidence indicates that his pain has been treated with prescription pain relievers, as needed.  See e.g., May 2010 VA examination report.  The Board finds that the Veteran's pain symptoms are fully addressed by the rating criteria even if not specifically enumerated.  In this regard, the Board finds that the criteria adequately addresses compensation for the Veteran's pain (requiring prescription pain relievers), in its description of symptoms which includes "long-term drug therapy, 1-2 hospitalizations per year, and/or [requires] intermittent intensive management." 38 C.F.R. § 4.115a.

With respect to the Veteran's voiding complaints, the evidence indicates that his bladder symptoms are not due to the service connected status post varicoceles but rather, are related to benign prostatic hypertrophy (BPH), which is unrelated to the service-connected status post varicocelectomy.  See November 2013 VA opinion.  The VA physician explained as follows: 

Varicoceles are characterized by the dilation of veins around the spermatic cord, a bundle of fibers that includes the vas deferens and surrounding tissue that runs from the inguinal canal to the testicle.  BPH refers to enlargement of the prostate.  This condition can block the flow of urine out of the bladder resulting in urethral obstruction and incomplete bladder emptying, such as that the Veteran is experiencing.  The Veteran's BPH and varicoceles occur at two different and distinct locations.  

Neither one interferes with or is caused by the other.

There are no additional symptoms of his status post varicocelectomy that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board has also considered whether his service-connected disability has marked interference with his employment as well as frequent hospitalizations, and finds that it does not.    
 
Regarding employment, the Board acknowledges that the Veteran was working during the initial period on appeal.  At that time, he worked as a waiter and reported that when he was on his feet and lifting heavy objects his varicocele enlarged and became quite painful.  See September 2002 VA examination report.  The September 2002 VA examiner addressed the effect of the service-connected varicoceles on the Veteran's employment and concluded that "[g]iven the minor grade of these varicoceles it is improbable that it would be causing his symptomatic pain that he has been experiencing as a waiter during periods of standing up and carrying heavy objects.  This is supported by the fact that after the left varicocelectomy his pain did not resolve." 

For the remaining period on appeal, the Veteran was unemployed due to a mental health disability, not the disability at issue here.  See SSA records.  Regarding his activities of daily living, in May 2010, he reported that his varicoceles had no effect on chores, shopping, feeding, bathing, dressing, toileting or grooming, and only had mild or moderate effects on traveling, exercises, sports and recreation.  Given that his current unemployment is due to a mental health disability and not varicoceles, and the varicoceles' mild to moderate effect on his activities of daily living, there is no indication that the left varicoceles would have any impact on his employment if he was employed.  Further, when offered the opportunity to submit evidence demonstrating an effect on employment, the Veteran did not respond.  

To the extent that the Veteran reports his varicoceles would affect his employment if he were employed, the Board finds the argument unpersuasive.  In this regard, the Board acknowledges that prior to his unemployment, he complained of pain while standing or lifting heavy objects when he worked as a waiter.  A review of his SSA records indicates that his job training was in service fields, including as a waiter and a cook.  There is no indication that he could not perform the duties of a waiter due to his status post left varicocele.  His varicoceles do not prevent him from talking to customers, taking orders, and talking to coworkers, or preparing food.  There is no indication that he could not transport heavy plates by using a handcart, for example, or some other reasonable accommodation.  Moreover, in April 2014, he was offered an opportunity to provide evidence of interference with employment and did not respond.  Further, the Board emphasizes the reported effects on his activities of daily living discussed above, which were only mild to moderate.  

Further, regarding hospitalizations, the Board observes that the rating criteria specifically contemplate a higher rating for hospitalizations occurring two or more times per year, which is more frequently than the Veteran's own hospitalizations.   

Based on the foregoing, the Board finds that even if the rating criteria here do not adequately address the Veteran's pain, the second step in the analysis - factors such as marked interference with employment or frequent periods of hospitalization - have not been met.  Throughout the appellate period, the status post left varicocelectomy has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For all the foregoing reasons, the Board finds that, there is no basis for an extraschedular rating for either period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of an extraschedular rating that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


An initial disability rating greater than 10 percent, prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy, on an extraschedular basis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


